               Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 1 of 6




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0203-JCC
10                              Plaintiff,                   ORDER
11            v.

12   DARRYL KILGORE,

13                              Defendant.
14

15            This matter comes before the Court on Defendant’s motion for a bill of particulars (Dkt.
16   No. 345) and motion to dismiss (Dkt. No. 346), as well as the Government’s motion for leave to
17   file an overlength brief (Dkt. Nos. 349). Having considered the parties’ briefing and the relevant
18   record, and finding oral argument unnecessary, the Court hereby DENIES Defendant’s motions
19   (Dkt. Nos. 345, 346) and GRANTS the Government’s motion (Dkt. No. 349) for the reasons
20   explained herein.
21       I.        Background
22            Defendant is currently detained pending trial on charges of Conspiracy to Commit Bank
23   Fraud, Bank Fraud, Aggravated Identity Theft, Conspiracy to Launder Money, and Money
24   Laundering (Dkt. Nos. 38, 48, 77.) Defendant’s trial has been repeatedly continued since his
25   arrest. The reasons vary, but include the voluminous amount of discovery produced by the
26   Government, (see Dkt. No. 90 at 2), Defendant’s termination and/or the withdrawal of four sets


     ORDER
     CR17-0203-JCC
     PAGE - 1
                  Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 2 of 6




 1   of court-appointed counsel, (see Dkt. Nos. 155, 166, 226, 232, 235, 253, 258, 302, 337),

 2   Defendant’s repeated requests for continuances, (see Dkt. Nos. 90, 126, 178, 187, 214, 227, 238,

 3   274, 354), and the suspension of criminal in-person trials in March 2020 as a result of the

 4   COVID-19 pandemic, see W.D. Wash., General Order Nos. 01-20, 02-20, 03-20, 07-20, 08-20,

 5   11-20, 13-20, 15-20, 18-20; (see also Dkt. No. 291).

 6            Defendant, whose trial is currently scheduled for February 8, 2021, 1 moves to dismiss

 7   based on alleged violations of his speedy trial rights. (Dkt. No. 346; see Dkt. No. 328.) The

 8   Government moves for leave to file an overlength brief in response to Defendant’s motion to
 9   dismiss. (Dkt. No. 349.) Defendant also moves for a bill of particulars. (Dkt. No. 345.)
10      II.        Bill of Particulars
11            Defendant’s motion for a bill of particulars seeks details of the alleged acts of identity
12   theft and conspiracy that the Government intends to rely on to prove its case. (Dkt. No. 345 at 1–
13   2.) In appropriate instances, the Court can order the Government to produce such a bill. Fed. R.
14   Crim. P. 7(f); United States v. Mitchell, 744 F.2d 701, 705 (9th Cir. 1984). However, this is not
15   one of those instances.
16            The purpose of the bill is “to minimize the danger of surprise at trial and to provide
17   sufficient information on the nature of the charges to allow preparation of a defense.” Mitchell,
18   744 F.2d at 705. But a “defendant is not entitled to know all the evidence the [G]overnment

19   intends to produce . . . only the theory of the [G]overnment’s case.” Cook v. United States, 354

20   F.2d 529, 531 (9th Cir. 1965). Here, the indictment clearly establishes the Government’s theory

21   of its case. (See generally Dkt. No. 48.) It alleges that Defendant and his conspirators traveled

22   across the country stealing wallets from women while they shopped for groceries and then used

23   the victims’ credit and debit cards to access funds from victims’ account. (Id. at 2–3.) Defendant

24   allegedly laundered the stolen funds using, among other things, a company that he incorporated

25
              1
              Defendant has moved to continue this trial date to accommodate newly-appointed
26   counsel. (Dkt. No. 354.) The Court has yet to rule on Defendant’s motion.

     ORDER
     CR17-0203-JCC
     PAGE - 2
                Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 3 of 6




 1   to purchase, renovate, and sell real properties using the stolen funds. (Id. at 10–14.) Moreover,

 2   the Government, by Defendant’s own admission, has already produced substantial discovery in

 3   this matter. (See Dkt. No. 90 at 2 (describing the 33,000 pages of documents and numerous

 4   videos).) This is sufficient to apprise Defendant of the Government’s theory of its case. The

 5   information Defendant seeks would, ostensibly, provide Defendant with the Government’s trial

 6   strategy—something to which he is not entitled. See United States v. Kendall, 665 F.2d 126, 135

 7   (7th Cir. 1981) (holding that a defendant “has no right to know the details of the evidence to be

 8   introduced by the Government”).
 9             Accordingly, Defendant’s motion for a bill of particulars (Dkt. No. 345) is DENIED.
10      III.        Motion to Dismiss
11             Defendant, who has been detained since his July 26, 2017 arrest, moves to dismiss on
12   speedy trial grounds. He takes particular issue with the Court’s May 26, 2020 order granting the
13   Government’s motion for a continuance during the height of the local COVID-19 pandemic,
14   which Defendant subsequently lodged objections to. (See Dkt. Nos. 291, 292, 299.) Defendant
15   claims that he was ready and willing to move forward with a trial on July 13, 2020, even if it be
16   by bench trial, and that by continuing the matter without Defendant’s acquiescence, the Court
17   violated Defendant’s rights under both the Speedy Trial Act, 18 U.S.C. § 3161, and the Sixth
18   Amendment. (Dkt. No. 346 at 1.)

19             1.      Speedy Trial Act

20             The Speedy Trial Act generally requires that a defendant be brought to trial within 70

21   days of his or her initial appearance or indictment. 18 U.S.C. §§ 3161(c)(1), (h). However, the

22   Act contains various tolling periods, which include the pendency of certain motions and “any

23   period of delay” when a court finds that the “ends of justice” served by a continuance “outweigh

24   the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §§ 3161(h)(1), (7).

25   The Court previously made findings supporting an “ends of justice” continuance of the July 2020

26   trial date. (See Dkt. No. 292 at 2.) Defendant does not provide the Court with a basis to revisit


     ORDER
     CR17-0203-JCC
     PAGE - 3
              Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 4 of 6




 1   those findings here. Therefore, the Court declines to do so.

 2          2.       Sixteenth Amendment

 3          In determining whether a defendant’s Sixth Amendment right to a speedy trial has been

 4   violated, courts generally consider four factors: (1) the length of the delay; (2) the reason for the

 5   delay; (3) whether, when, and how a defendant asserted his right to a speedy trial; and (4)

 6   whether a defendant was prejudiced by the delay. Doggett v. United States, 505 U.S. 647, 651

 7   (1992) (citing Barker v. Wingo,407 U.S. 514 (1972)). This list is not exclusive and none of the

 8   factors are controlling. Barker, 407 U.S. at 533. The factors are related and must be considered
 9   together, along with other relevant circumstances. Id. Applying the factors to this case, the Court
10   finds that Defendant’s Sixth Amendment speedy trial rights have not been violated.
11          Turning to the first factor, while the delay here has been substantial, exceeding three
12   years, the Court must balance this factor against the next factor: the reason for the delay, which
13   cuts squarely against Defendant. Much of the delay has been Defendant’s creation. He requested
14   or stipulated to continuances lasting 35 months between the date of his indictment and his
15   desired July 13, 2020 trial date. (See Dkt. No. 48, 276.) When doing so, he indicated that the
16   delays were necessary to assure adequate trial preparation and effective assistance of counsel in
17   light of his frequent replacement of counsel. (See Dkt. No. 126 at 2, 178 at 4, 240 at 3.)
18   Therefore, this effectively leaves the period from July 13, 2020 to February 8, 2021—

19   Defendant’s currently scheduled trial date—at issue. (See Dkt. Nos. 346 at 3, 357 at 2.) This is a

20   period of time totaling less than seven months, which is a reasonable delay in light of the unusual

21   and compelling circumstances resulting from the COVID-19 pandemic. See W.D. Wash.,

22   General Order Nos. 01-20, 02-20, 03-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20 at 2. The first

23   two factors, collectively, cut against Defendant.

24          The third factor also cuts against Defendant. For most of the pendency of Defendant’s

25   case, Defendant actively campaigned against utilizing his speedy trial rights, oftentimes over the

26   Government’s objections. (See, e.g., Dkt. No. 219.) As described above, Defendant frequently


     ORDER
     CR17-0203-JCC
     PAGE - 4
               Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 5 of 6




 1   sought to replace counsel, which inevitably required continuances to allow new counsel time to

 2   familiarize him or herself with the case. Notably, Defendant’s counsel explained, when seeking a

 3   continuance on Defendant’s behalf, that Defendant was “more interested in having adequate

 4   representation than asserting his interests in a speedy trial.” (Dkt. 240 at 2.) While Defendant

 5   eventually did assert his speedy trial rights, he did so only when the Court’s hands were tied by

 6   the circumstances associated with the COVID-19 pandemic. This suggests that Defendant’s

 7   attempt to utilize his rights were more strategic than sincere, a conclusion which is further

 8   supported by Defendant’s recent motion to continue his trial yet again. (See Dkt. No. 354.)
 9            When considering the fourth and final factor, prejudice, the Court looks to: (1) preventing
10   oppressive pretrial incarceration; (2) minimizing anxiety and concern; and (3) limiting the
11   possibility that delay will impair the defense. Barker, 407 U.S. at 532. “Of these, the most
12   serious is the last, because the inability of a defendant adequately to prepare his case skews the
13   fairness of the entire system.” Id. Defendant’s briefing references this consideration, but
14   provides no clear examples of actual prejudice. (See Dkt. No. 357 at 6.) Nor is the Court
15   independently aware of actual prejudice Defendant has suffered. While pretrial incarceration is
16   undeniably less than ideal and anxiety generating, absent clear examples of prejudice, the Court
17   must find this factor to be neutral.
18            Accordingly, Defendant’s motion to dismiss (Dkt. No. 346) is DENIED.

19      IV.      Motion for Leave to File an Overlength Brief

20            The Government moved to file an overlength brief on Defendant’s motion to dismiss

21   (Dkt. No. 349). The Government sought 26 pages in order to provide the Court with a detailed

22   summary of the events that have transpired over the pendency of this matter. (Id. at 1.) The Court

23   finds that the Government’s summary of the procedural history is relevant in considering

24   Defendant’s motion to dismiss and, therefore, constitutes good cause for exceeding the page

25   limits otherwise imposed by Local Criminal Rule 12(c)(6). Accordingly, the Government’s

26   motion (Dkt. No. 349) is GRANTED.


     ORDER
     CR17-0203-JCC
     PAGE - 5
              Case 2:17-cr-00203-JCC Document 360 Filed 01/28/21 Page 6 of 6




 1      V.      Conclusion

 2           For the foregoing reasons, the Court DENIES Defendant’s motions for a bill of

 3   particulars and to dismiss (Dkt. Nos. 345, 346) and GRANTS the Government’s motion to file an

 4   overlength brief (Dkt. No. 349).

 5

 6           DATED this 28th day of January 2021.




                                                        A
 7

 8
 9
                                                        John C. Coughenour
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 6
